LOWENSTEIN, Judge,
dissenting.
I respectfully file this dissent.
The Public Defender sought relief from the appointment by filing this writ of prohibition. As the majority notes, the thrust of the petition for extraordinary relief was the lack of statutory authority and therefore lack of jurisdiction to appoint the Public Defender to represent an individual in a civil matter. As relator, the Public Defender asked this court for a determination as to whether a person under a civil contempt citation for failure to pay child support was eligible for representation by it under § 600.042.3, RSMo Supp. 1984. The Public Defender also alleged in his petition and in its brief the judge’s finding of Stapleton’s indigency precluded his incarceration for failure to make support payments.
After having first sought relief on April 15, 1986 to obtain an appellate declaration the Public Defender was not susceptible to have to represent people who hadn’t paid child support, the Defender then at argument on September 10, 1986, stated Judge Ely had no jurisdiction to determine indi-gency for appointment of counsel.
I believe this court should afford the Defender’s office the answer to the thresh-hold question it sought. In the interest of judicial economy this court should make a declaration of the law on the issue before the court. It is the duty of an appellate court to finally and swiftly dispose of the case unless justice otherwise requires. Pike v. Pike, 609 S.W.2d 397, 400 (Mo. banc 1980); Foremost-McKesson, Inc. v. Davis, 488 S.W.2d 193, 196 (Mo. banc 1972); Tay*185lor v. Coe, 675 S.W.2d 148, 150 (Mo.App.1984). See Rule 84.14.
The purpose of the writ was to obtain a strictly legal determination — it should be made one way or another. In the case at bar, Stapleton said he was not employed and did not have money to pay an attorney. It is hard to believe extensive investigation, form filing and testimony would turn up more as to whether the man can or cannot afford a lawyer. This court should go ahead and decide whether the Public Defender can be appointed in this type of case.